Case 1:19-cv-23850-JEM Document 9 Entered on FLSD Docket 10/09/2019 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                      CASE NO.: 19-23850-CIV-MARTINEZ/OTAZO-REYES

  RAKESH KAMAL,

         Plaintiff,

  vs.

  FLORIDA INTERNATIONAL UNIVERSITY,

        Defendant.
  ________________________________________/

                          DEFENDANT’S MOTION TO DISMISS AND
                         INCORPORATED MEMORANDUM OF LAW

         Defendant, FLORIDA INTERNATIONAL UNIVERSITY (“FIU”), by and through the

  undersigned counsel, pursuant to Federal Rule of Civil Procedure 12 and Southern District of

  Florida Local Rule 7.1, hereby files this Motion to Dismiss Plaintiff’s Complaint and

  Incorporated Memorandum of Law, and states:

  1.     This is a purported employment discrimination action arising from Plaintiff allegedly

  being denied a promotion and ultimately being terminated from his employment at FIU. Plaintiff

  brings this action pursuant to Title VII of the Civil Rights Act of 1964, as amended by the Civil

  Rights Act of 1991 (“Title VII”), the Age Discrimination in Employment Act (“ADEA”), and the

  Florida Civil Rights Act (“FCRA”). The Complaint alleges six (6) counts against FIU including:

  two (2) counts of racial discrimination in violation of FCRA and Title VII; two (2) counts of

  national origin discrimination in violation of FCRA and Title VII; and two (2) counts of age

  discrimination in violation of FCRA and ADEA. All of Plaintiff’s claims are legally and

  factually deficient and are subject to dismissal for failure to state a claim as a matter of law. The

  motion to dismiss must be granted.
Case 1:19-cv-23850-JEM Document 9 Entered on FLSD Docket 10/09/2019 Page 2 of 13
                                                                                           Kamal v. FIU
                                           District Court Case No.: 19-23850-CIV-MARTINEZ/OTAZO-REYES
                                                                                                Page 2

  2.     Florida law requires that in order to pursue a cause of action against a Florida University

  System institution, such as FIU, the proper party to the action is the Board of Trustees. The

  Board of Trustees is the public body corporate with the power to sue and be sued. Fla. Stat. §

  1001.72. By failing to properly name The Florida International University Board of Trustees to

  this suit, Plaintiff has sued a non-existent entity and the Complaint is subject to dismissal for

  failing to name the proper party as well as insufficiency of process. See e.g., Hankins v. Dean of

  Comms., Valencia College, 2012 WL 7050630 at *1–2 (M.D. Fla. 2012) (finding insufficiency

  of process against college and granting dismissal of case because plaintiff failed to name

  college’s board of trustees, which was proper defendant to suit); O’Hara v. Univ. of West

  Florida, 2008 WL 4833104 at *6 (N.D. Fla. 2008); U.S. Equal Emp’t Opportunity Comm’n v.

  Fla. Gulf Coast Univ., 2007 WL 2077577, at *2 (M.D. Fla. 2007).

  3.     Plaintiff’s Complaint is still subject to dismissal because it fails to meet federal pleading

  standards under Rules 8 and 10 of the Federal Rules of Civil Procedure. See Weiland v. Palm

  Beach County Sheriff's Office, 792 F.3d 1313, 1323 (11th Cir. 2015). Each Count in Plaintiff’s

  Complaint adopts the same allegations as the preceding count and simply repeats verbatim the

  previous allegations with little to no additional statements. See generally [D.E. #1]. It is therefore

  impossible to determine which factual allegations and alleged adverse employment actions are

  purportedly connected to each count of discrimination. The Complaint fails to clearly a claim for

  relief and should be dismissed in its entirety due to its confusing nature. See Cramer v. State, 117

  F.3d 1258, 1263 (11th Cir.1997) (ruling that shotgun pleadings are “altogether unacceptable”).

  4.     Moreover, Count VI pursuant to the ADEA should be dismissed because FIU is immune.

  Kimel v. Florida Bd. of Regents, 528 U.S. 62, 92 (2000). “The Eleventh Amendment prohibits

  federal courts from exercising subject matter jurisdiction in suits brought against a state by a
Case 1:19-cv-23850-JEM Document 9 Entered on FLSD Docket 10/09/2019 Page 3 of 13
                                                                                           Kamal v. FIU
                                           District Court Case No.: 19-23850-CIV-MARTINEZ/OTAZO-REYES
                                                                                                Page 3

  citizen of that state.” Walker v. Florida State Univ. Sch., 2004 WL 3135466, at *1 (N.D. Fla.

  2004) (dismissing state university based on Eleventh Amendment Immunity). Because Congress

  has not abrogated the states’ immunity from suit for claims under the ADEA, Count VI must be

  dismissed with prejudice as a matter of law. Kimel, 528 U.S. at 92; England v. Hillsborough

  Cmty. Coll., 546 Fed. Appx. 881 (11th Cir. 2013).

  5.     The FCRA age discrimination claim in Count III also fails to meet its prima facie case on

  the basis that there are insufficient allegations to establish a similarly situated comparator and the

  complaint lacks a “but-for” causation. Gross v. FBL Fin. Services, Inc., 557 U.S. 167, 175-176

  (2009); Cardelle v. Miami Beach Fraternal Order of Police, 593 Fed. Appx. 898, 902 (11th Cir.

  2014) (dismissing ADEA and FRCA age discrimination claims for failure to establish but-for

  causation); see also Lewis v. City of Union City, Georgia, 918 F.3d 1213, 1218 (11th Cir. 2019).

  6.     Finally, Plaintiff has failed to demonstrate a prima facie case of race or national origin

  discrimination in Counts I, II, IV and V of the Complaint. The lack of specific allegations

  demonstrating Ms. Cohen and Mr. Ledesma are similarly situated comparators give rise to

  dismissal. Conclusory assertions of discrimination do not raise the right to relief above the

  speculative level to survive dismissal. Hopkins v. Saint Lucie County Sch. Bd., 399 Fed. Appx.

  563, 566 (11th Cir. 2010). The allegations in a complaint must demonstrate more than a mere

  possibility of a defendant’s discriminatory intent or actions. See Iqbal, 556 U.S. at 678. Here,

  The Complaint contains a lengthy set of factual allegations that fail to create even an inference

  that FIU’s employment action were discriminatory. Id.; see also Edwards v. Prime, Inc., 602

  F.3d 1276, 1300 (11th Cir.2010) (noting that post-Iqbal, a plaintiff must allege a prima facie case

  of discrimination). The case must be dismissed in its entirety because Plaintiff’s allegations of

  discrimination based on his age, race and national origin fail to state a claim as a matter of law.
Case 1:19-cv-23850-JEM Document 9 Entered on FLSD Docket 10/09/2019 Page 4 of 13
                                                                                             Kamal v. FIU
                                             District Court Case No.: 19-23850-CIV-MARTINEZ/OTAZO-REYES
                                                                                                  Page 4

                                       MEMORANDUM OF LAW

                                            Dismissal Standard

          Under the Federal Rules of Civil Procedure, a complaint must contain “a short and plain

  statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

  statement requires “more than labels and conclusions, and a formulaic recitation of the elements

  of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A

  defendant may move to dismiss a complaint for “failure to state a claim on which relief can be

  granted.” Fed. R. Civ. P. 12(b)(6). To survive a defendant’s motion to dismiss under Rule

  12(b)(6), a plaintiff’s complaint must contain enough factual allegations to “raise a right to relief

  above the speculative level.” Twombly, 550 U.S. at 570. The facts found in the complaint must

  “state a claim to relief that is plausible on its face.” Id.

          This pleading standard “demands more than an unadorned, the defendant-unlawfully-

  harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Supreme Court’s

  holding in Ashcroft v. Iqbal requires the trial courts to “identify allegations of the complaint that

  because of their conclusory nature are not entitled to the assumption of truth.” Spence-Jones v.

  Rundle, 991 F. Supp. 2d 1221, 1238 (S.D. Fla. 2013) (citing Ashcroft, 556 U.S. 662). Allegations

  “full of self-serving hyperbole, personal attacks, and formulaic, implausible conclusions” must

  be disregarded. Spence-Jones v. Rundle, 991 F. Supp. 2d 1221, 1224 (S.D. Fla. 2013).

  I.      PLAINTIFF’S COMPLAINT MUST BE DISMISSED FOR FAILURE TO NAME
          THE PROPER PARTY

          When suing a State university or a department within the state university, the proper

  entity to sue is the Board of Trustees of that university. Under Florida law, a university “is not

  endowed with separate corporate existence, or with the authority to be sued in its own name.

  Rather, those characteristics are bestowed upon the Board of Regents, as head of the State’s
Case 1:19-cv-23850-JEM Document 9 Entered on FLSD Docket 10/09/2019 Page 5 of 13
                                                                                          Kamal v. FIU
                                          District Court Case No.: 19-23850-CIV-MARTINEZ/OTAZO-REYES
                                                                                               Page 5

  University System.” Byron v. University of Florida, 403 F.Supp. 49, 54 (N.D. Fla. 1975). In

  2002, the Florida Legislature reorganized the State University System and replaced the state

  Board of Regents with a statewide Board of Governors and Boards of Trustees for each State

  University. See Fla. Laws 2002, c. 2002-387, eff. Jan. 7, 2003; Art. IX, section 7, Fla. Stat.

  Consequently, each State University’s Board of Trustees:

         “[s]hall be a public body corporate…with all the powers of a body corporate,
         including the power to adopt a corporate seal, to contract and be contracted with,
         to sue and be sued, to plead and be impleaded in all courts of law or equity, and to
         give and receive donations. In all suits against a board of trustees, service of
         process shall be made on the chair of the board of trustees, or in the absence of the
         chair, on the corporate secretary or designee.”

  Fla. Stat. §1001.72(1) (emphasis added).

         Under Federal Rule of Civil Procedure 4(j)(2), proper notice is provided to a state created

  government agency when the plaintiff provides a copy of the summons and complaint in the

  manner prescribed by state law. See Cornwall v. Miami-Dade County Corr. & Rehab. Dept.,

  2011 WL 3878352 (S.D. Fla. 2011). As an entity that cannot sue or be sued in its own name, FIU

  is not subject to service of process. See Fla. Stat. §1001.72(1). Because the summons was

  addressed to, and the Complaint named, Florida International University, rather than its Board of

  Trustees, the Complaint should be dismissed under Fed. R. Civ. P. 12(b)(4) due to insufficient

  process. See e.g., Miller v. United States, 2011 WL 1750442 (N.D. Fla. 2011). Without suing a

  legitimate entity, the Plaintiff has failed to perfect service or process or state a cause of action

  upon which relief may be granted; hence, this Court lacks jurisdiction to render judgment and

  should dismiss the Complaint. See In re Worldwide Web Systems, Inc., 328 F.3d 1291, 1299

  (11th Cir. 2008); see also e.g., Hankins v. Dean of Comms., Valencia College, 2012 WL

  7050630 at *1–2 (M.D. Fla. 2012) (finding insufficiency of process against college and granting

  dismissal of case because plaintiff failed to name college’s board of trustees, which was the
Case 1:19-cv-23850-JEM Document 9 Entered on FLSD Docket 10/09/2019 Page 6 of 13
                                                                                           Kamal v. FIU
                                           District Court Case No.: 19-23850-CIV-MARTINEZ/OTAZO-REYES
                                                                                                Page 6

  proper defendant); O’Hara v. Univ. of West Florida, 2008 WL 4833104 at *6 (N.D. Fla. 2008)

  (granting defendant’s motion to dismiss because university’s board of trustees was not named as

  defendant); U.S. Equal Emp’t Opportunity Comm’n             v. Fla. Gulf Coast Univ., 2007 WL

  2077577, at *2 (M.D. Fla. 2007) (dismissing action against Florida Gulf Coast University on

  basis that complaint did not name proper party).

  II.    THE UNLCEAR ALLEGATIONS OF THE COMPLAINT AMOUNT TO A
         SHOTGUN PLEADING SUBJECT TO DISMISSAL

         In any discrimination case, a plaintiff must allege more than just conclusory and vague

  allegations in order to state a cause of action. See Omar v. Lindsey, et al., 334 F. 3d 1246, 1250

  (11th Cir. 2003); see also Fed. R. Civ. P. 8(e). Further, in addition to the pleading requirements

  of Federal Rule of Civil Procedure 8, Rule 10(b) requires that “[a] party must state its claims or

  defenses in numbered paragraphs, each limited as far as practicable to a single set of

  circumstances… If doing so would promote clarity, each claim founded on a separate transaction

  or occurrence… must be stated in a separate count or defense.” Fed. R. Civ. P. 10(b). A

  complaint that fails to meet these basic requirements must be dismissed as an impermissible

  shotgun pleading. See Cramer v. State, 117 F.3d 1258, 1263 (11th Cir.1997) (“Shotgun

  pleadings, whether filed by plaintiff or defendant, exact an intolerable toll on the trial court’s

  docket, lead to unnecessary and unchannelled discovery, and impose unwarranted expense on the

  litigants, the court and the court’s parajudicial personnel and resources”).

         In Weiland v. Palm Beach County Sheriff's Office, the Eleventh Circuit conducted an in-

  depth analysis of the various forms of shotgun pleadings. 792 F.3d 1313 (11th Cir. 2015). One of

  the categories includes “a complaint that does not commit the mortal sin of re-alleging all

  preceding counts but is guilty of the venial sin of being replete with conclusory, vague, and

  immaterial facts not obviously connected to any particular cause of action.” Id. at 1321-22.
Case 1:19-cv-23850-JEM Document 9 Entered on FLSD Docket 10/09/2019 Page 7 of 13
                                                                                          Kamal v. FIU
                                          District Court Case No.: 19-23850-CIV-MARTINEZ/OTAZO-REYES
                                                                                               Page 7

         Plaintiff’s Complaint is deficient based on Weiland. See generally [D.E. #1 ¶¶ 35-59].

  The lengthy general allegations contained in Paragraphs seven (7) through thirty-four (34)

  provide nothing more than a timeline of the employment actions taken against Plaintiff; there are

  no specific statements detailing discrimination to support any of the Counts. The Complaint fails

  to clearly state any cause of action or claim for relief and should be dismissed in its entirety due

  to its confusing and ambiguous nature. See Cramer v. State, 117 F.3d 1258, 1263 (11th Cir.1997)

  (ruling that shotgun pleadings are “altogether unacceptable”).

  III.   CONGRESS DID NOT VALIDLY ABROGATE ELEVENTH AMENDMENT
         IMMUNITY UNDER THE ADEA

         “The Eleventh Amendment prohibits federal courts from exercising subject matter

  jurisdiction in suits brought against a state by a citizen of that state.” Walker v. Florida State

  Univ. Sch., 2004 WL 3135466, at *1 (N.D. Fla. 2004) (quoting Schopler v. Bliss, 903 F.2d 1373,

  1378 (11th Cir. 1990)). This immunity from suit in federal court extends to agencies acting under

  the state’s control. Id. The Supreme Court has definitively stated that Congress failed to validly

  abrogate States’ Eleventh Amendment immunity when enacting the ADEA. Kimel v. Florida Bd.

  of Regents, 528 U.S. 62, 92 (2000); England v. Hillsborough Cmty. Coll., 546 Fed. Appx. 881

  (11th Cir. 2013). Moreover, although Fla. Stat. § 768.28 waives state immunity for tort claims in

  limited circumstances, the waiver only applies to claims brought in state court. Cf. Fla. Stat. §

  768.28(9)(a) with Fla. Stat. § 768.28(18).

         FIU is indisputably an arm of the State of Florida, entitled to the protections of the

  Eleventh Amendment. See Fla. Stat. § 1001.72; Fla. Stat. § 768.28(2). FIU as a Florida

  University System institution constitutes a political subdivision of the state. See id. Plaintiff’s

  ADEA claim against FIU in Count VI are therefore barred by Eleventh Amendment immunity.
Case 1:19-cv-23850-JEM Document 9 Entered on FLSD Docket 10/09/2019 Page 8 of 13
                                                                                          Kamal v. FIU
                                          District Court Case No.: 19-23850-CIV-MARTINEZ/OTAZO-REYES
                                                                                               Page 8

  Kimel, 528 U.S. at 92; England, 546 Fed. Appx. 881. Count VI must be dismissed with prejudice

  as a matter of law.

  IV.    COUNT III DOES NOT STATE A PRIMA FACIE CASE OF AGE
         DISCRIMINATION AND FAILS TO PLEAD BUT-FOR CAUSATION

         Count III of Plaintiff’s Complaint, alleging age discrimination under the FCRA, is subject

  to dismissal for failure to state a prima facie claim. Plaintiff claims that he was discriminated

  against based on his age when Rossy Cohen, a younger employee, was promoted instead of him

  and when he was terminated from his position while Roger Ledesma, also a younger employee,

  was not. See generally [D.E. #1 ¶¶ 15, 21, 45]. These two alleged instances fail to establish age

  discrimination for multiple reasons.

         Firstly, a plaintiff may establish a prima facie case of age discrimination by alleging that

  similarly situated employees that were substantially younger than plaintiff received more

  favorable treatment. See Caraway v. Sec'y, U.S. Dept. of Transp., 550 Fed. Appx. 704, 709 (11th

  Cir. 2013). In a recent decision, the Eleventh Circuit held that “a meaningful comparator analysis

  must be conducted at the prima facie stage.” Lewis v. City of Union City, Georgia, 918 F.3d

  1213, 1218 (11th Cir. 2019). The court in Lewis clarified the standard for comparators in

  discrimination cases and further held that the proper evaluation is whether the proffered

  comparators are “similarly situated in all material respects.” Lewis, 918 F.3d at 1218.

         Plaintiff attempts to establish age discrimination based on his termination by claiming

  that FIU eliminated his position based on pretextual reasons such as “adverse financial

  circumstances”, but that Mr. Ledesma who “had less seniority” and “seemed to have very little to

  do” according to the attached EEOC Charge [D.E. #1-1] was neither terminated from his position

  nor informed that his position would be eliminated due to such circumstances. See [D.E. #1 ¶¶

  19-21]. Notably, however, Plaintiff points to differences between him and Mr. Ledesma,
Case 1:19-cv-23850-JEM Document 9 Entered on FLSD Docket 10/09/2019 Page 9 of 13
                                                                                              Kamal v. FIU
                                              District Court Case No.: 19-23850-CIV-MARTINEZ/OTAZO-REYES
                                                                                                   Page 9

  including significant differences in years of experience and job duties. See [D.E. #1 ¶ 22]. Mr.

  Ledesma can therefore not serve as an adequate similarly situated comparator in all material

  aspects to support Plaintiff’s age discrimination claim because it is unclear how Mr. Ledesma

  and Plaintiff are similar in any respect.

         Moreover, the FCRA does not allow for “mixed-motives” age discrimination claims.

  Gross v. FBL Fin. Services, Inc., 557 U.S. 167, 175-176 (2009). An age discrimination claim

  requires a plaintiff to prove that age was the “but-for”, or sole, cause of the employer’s adverse

  action. Cardelle v. Miami Beach Fraternal Order of Police, 593 Fed. Appx. 898, 902 (11th Cir.

  2014) (dismissing ADEA and FRCA age discrimination claims for failure to establish but-for

  causation). Where, as here, a plaintiff alleges more than one type of discrimination contributed to

  the adverse employment action, i.e. race, gender, and age, age cannot be the sole cause of the

  discriminatory conduct and the claim fails as a matter of law. Hendon, 2015 WL 4507990, at *4

  (citing Gross, 557 U.S. at 176). Although pleading in the alternative is allowed, alternative

  pleading does not excuse a plaintiff “from pleading facts to support each of the alternative legal

  theories [he] is pressing.” Id. at *8. There is a distinction between pleading in the alternative and

  irreconcilable contradictions as to an essential element of a particular claim that cannot be

  overcome in light of the pleading standards of Twombly and Iqbal. Id. To plead but-for

  causation, Plaintiff must allege that there were no other proscribed motivations for the adverse

  employment action other than age discrimination. However, “[b]y alleging as fact the existence

  of a separate proscribed contributing motivation, [Plaintiff] concedes that age was not the but-for

  reason for [his] termination.” Id.

         Plaintiff attempts to allege further age discrimination based on FIU’s failure to promote

  Plaintiff over Ms. Cohen. However, Plaintiff used the facts surrounding the promotion, as well as
Case 1:19-cv-23850-JEM Document 9 Entered on FLSD Docket 10/09/2019 Page 10 of 13
                                                                                           Kamal v. FIU
                                           District Court Case No.: 19-23850-CIV-MARTINEZ/OTAZO-REYES
                                                                                               Page 10

  those surrounding his termination, in support of his race and national origin discrimination

  claims Accordingly, by alleging that race and national origin were also motivating factors,

  Plaintiff has conceded that are was not the but-for cause for his termination or for him not being

  considered for a promotion. Plaintiff has failed to establish a prima facie case of age

  discrimination and has further failed to plead but-for causation. Count III must be dismissed as a

  matter of law.

  V.     PLAINTIFF HAS FAILED TO ESTABLISH A PRIMA FACIE CASE ON
         COUNTS I, II, IV, AND V

         Under the FCRA and Title VII, employees are protected from intentional employment

  discrimination based on their race or ethnicity and claims brought under either the FCRA or Title

  VII are analyzed under the same standards. See Tippie v. Spacelabs Medical, Inc., 180 Fed.Appx.

  51, 53 (11th Cir. 2006) (citing Harper v. Blockbuster Entm’t Corp., 139 F.3d 1385, 1387 (11th

  Cir. 1998)). Here, the plaintiff may establish discriminatory intent if the plaintiff is (1) a member

  of a protected class; (2) was subject to an adverse employment action; (3) was qualified to do the

  job; and (4) was treated less favorably than similarly situated employees. See McDonnell

  Douglas Corp. v. Green, 93 S.Ct. 1817 (1973); see also Coutu v. Martin County Bd. of County

  Com’rs, 47 F.3d 1068 (11th Cir. 1995).

         a. Counts I and IV fail to establish a claim of race discrimination

         In Counts I and IV, Plaintiff claims race discrimination in violation of the FCRA and

  Title VII, respectively. Counts I and IV allege that Plaintiff was treated disparately in the

  workplace based on his race, and that due to his race, Ms. Cohen, a “less qualified, light-skinned

  Hispanic employee”, was promoted above him, and he was terminated while Mr. Ledesma,

  another light-skinned employee, was not. See [D.E. #1 ¶ 37]. As stated in Section IV, supra,

  Plaintiff does not establish any material similarities between himself and Mr. Ledesma, or
Case 1:19-cv-23850-JEM Document 9 Entered on FLSD Docket 10/09/2019 Page 11 of 13
                                                                                           Kamal v. FIU
                                           District Court Case No.: 19-23850-CIV-MARTINEZ/OTAZO-REYES
                                                                                               Page 11

  between himself and Ms. Cohen. See Lewis, 918 F.3d at 1218 (adequate comparators must be

  “similarly situated in all material respects”). Based on the Complaint, it is unknown what

  Ledesma’s or Cohen’s positions were, their duties or any other relevant information on these

  alleged comparators until Cohen was promoted to Director. [D.E. #15]. By failing to adequately

  demonstrate comparators, Plaintiff has failed to establish a prima facie case of race

  discrimination in Counts I and IV.

         Moreover, the Complaint contains a lengthy set of factual allegations that fail to provide

  sufficient basis for a prima facie case of race discrimination. Notably, Plaintiff does not state his

  own race, nor does he state the race of his proffered comparators; instead, he refers to himself as

  “dark skinned” and Ms. Cohen and Mr. Ledesma as “light skinned”. See [D.E. #1 ¶¶ 4, 15, 21].

  Conclusory assertions of discrimination do not raise the right to relief above the speculative level

  to survive dismissal. Hopkins v. Saint Lucie County Sch. Bd., 399 Fed. Appx. 563, 566 (11th Cir.

  2010). The plausibility standard requires a plaintiff to demonstrate “more than a sheer possibility

  that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678.

         This Complaint is devoid of any factual allegations that imply whatsoever that the

  employment actions taken against Plaintiff were based on his race, whatever it may be. This

  failure to allege facts that would allow a court to infer that FIU’s alleged actions were

  discriminatory is fatal to Plaintiff’s claims. Id.; see also Edwards v. Prime, Inc., 602 F.3d 1276,

  1300 (11th Cir.2010) (noting that post-Iqbal, a plaintiff must allege a prima facie case of

  discrimination). Counts I and IV should be dismissed.

         b. Counts II and V fail to establish a claim of national origin discrimination

         Plaintiff’s national origin discrimination claims under Counts II and V of the Complaint

  are based on the same set of insufficient facts and employment actions as Plaintiff’s race
Case 1:19-cv-23850-JEM Document 9 Entered on FLSD Docket 10/09/2019 Page 12 of 13
                                                                                           Kamal v. FIU
                                           District Court Case No.: 19-23850-CIV-MARTINEZ/OTAZO-REYES
                                                                                               Page 12

  discrimination claims in Counts I and IV, but assert that the actions against Plaintiff were also

  based on his Indian national origin. Counts II and V fail for the same reasons as Counts I and IV

  because Plaintiff proffers the same inadequate comparators who are not sufficiently addressed to

  demosntrate that Plaintiff has been treated less favorably than similarly situated employees.

  Conclusory assertions of discrimination do not raise the right to relief above the speculative level

  to survive dismissal. Hopkins 399 Fed. Appx. at 566; see also Edwards 602 F.3d at 1300.

  Counts II and V must be dismissed.

         WHEREFORE, FLORIDA INTERNATIONAL UNIVERSITY, respectfully requests this

  Court grant its motion to dismiss and any other relief it deems appropriate.

         I HEREBY CERTIFY that on this 9th day of October, 2019, I electronically filed the
  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
  document is being served this day on all counsel of record or pro se parties identified on the
  attached Service List in the manner specified, either via transmission of Notices of Electronic
  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties
  who are not authorized to receive electronically Notices of Electronic Filing and also sent via
  U.S. Mail to Pro Se Plaintiff to the address listed on the attached Service List.

                                                MARRERO & WYDLER
                                                Counsel for Defendant FIU
                                                2600 Douglas Road, PH-4
                                                Coral Gables, FL 33134
                                                (305) 446-5528
                                                (305) 446-0995 (fax)


                                                BY __/s/ Lourdes Espino Wydler_____
                                                      OSCAR E. MARRERO
                                                      F.B.N.: 372714
                                                      oem@marrerolegal.com
                                                      LOURDES ESPINO WYDLER
                                                      F.B.N.: 719811
                                                      lew@marrerolegal.com
Case 1:19-cv-23850-JEM Document 9 Entered on FLSD Docket 10/09/2019 Page 13 of 13
                                                                                          Kamal v. FIU
                                          District Court Case No.: 19-23850-CIV-MARTINEZ/OTAZO-REYES
                                                                                              Page 13

                                          SERVICE LIST

  Dana M. Gallup, Esq.
  GALLUP AUERBACH
  4000 Hollywood Blvd.
  Presidential Circle – Suite 265 South
  Hollywood, FL 33021
  (954) 894-3035
  (954) 894-8015 (fax)
  dgallup@gallup-law.com
  Attorneys for Plaintiff
